DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1, 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter for disclosing that an inner portion of the support member fits into the gap formed between the linking bodies of the base.  Following the applicant’s amendments filed on 11/12/2021, the best available art remains the outer handle taught by Sunahara (US 2008/0088139 A1).  While it would be obvious to one of ordinary skill in the art to incorporate a gap, Sunahara’s invention does not include an inner portion fitting into the gap and it would not be obvious to one of ordinary skill in the art.  
Claims 8 and 16 are allowable for disclosing the support member is pivotally movable around a rotational axis which is parallel to and spaced away from the swing axis.  
Claims 4-7, 9-15 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675